Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 1 of 29 PageID #: 1387




                     UNITED STATES DISTRICT COURT

                       DISTRICT OF SOUTH DAKOTA

                               WESTERN DIVISION


CARA MILLER,                                      5:20-CV-05056-KES

                  Plaintiff,

      vs.                                          ORDER GRANTING
                                               DEFENDANT/THIRD-PARTY
HONKAMP KRUEGER FINANCIAL                   PLAINTIFF/COUNTER-CLAIMANT’S
SERVICES, INC. and BLUCORA, INC.,              MOTION FOR PRELIMINARY
                                           INJUNCTION AS TO THE COVENANT
                  Defendants.                      NOT TO COMPETE



HONKAMP KRUEGER FINANCIAL
SERVICES, INC.,

                  Third-Party Plaintiff,

      vs.

MARINER WEALTH ADVISORS, LLC,

                Third-Party Defendant.



HONKAM KREUGER FINANCIAL
SERVICES, INC.,

                  Counter-Claimant,

      vs.

CARA MILLER,

                  Counter-Defendant.
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 2 of 29 PageID #: 1388




      Plaintiff, Cara Miller, filed suit against defendants, Honkamp Krueger

Financial Services, Inc. (HKFS) and Blucora, Inc., seeking declaratory

judgment. Docket 1. She amended her complaint four days later. Docket 6.

HKFS answered the amended complaint and filed a third-party complaint

against Mariner Wealth Advisors, LLC, and a counterclaim against Miller.

Docket 7. HKFS then filed a motion for preliminary injunction, or in the

alternative, temporary restraining order against Miller and Mariner. Docket 8.

Miller and Mariner oppose the motion. Docket 18.

      The court held an evidentiary hearing on September 29-30, 2020. Docket

35; see Dockets 50, 50-1. The court orally granted and issued a written order

on HKFS’s motion for preliminary injunction as to Miller’s alleged breach of the

parties’ covenant not to compete. Docket 35 at 2. The court ordered additional

briefing on the alleged breaches of the remaining covenants between the

parties. The parties filed supplemental briefs and reply briefs regarding the

parties’ non-solicitation agreement. Dockets 52, 53, 57, 58. For the following

reasons, the court grants in part HKFS’s motion for preliminary injunction

against Miller as to Miller’s alleged breach of the parties’ non-solicitation

agreement.

                                  BACKGROUND

      The court included a thorough factual background on the parties’

relationship and the Employment Agreement in its order granting preliminary

injunction as to the covenant not to compete. Docket 44 at 2-11. The court




                                         2
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 3 of 29 PageID #: 1389




incorporates those facts here and lays out the following facts relevant to the

parties’ non-solicitation agreement:

I.    HKFS’s Relationship with CPA Firms

      Brian Cose, HKFS’s chief client development officer, testified that CPA

firms play an important role in HKFS’s business model. Docket 50 at 6, 9. Cose

described the relationship between HKFS and its CPA firms as a “professional

referral relationship.” Id. Cose described a complex process that HKFS teaches

CPA firms in order to help the firms better market financial planning to their

clients. Id. at 11. Cose stated that the process that HKFS uses to engage with

CPA firms is a “cornerstone of what gives [HKFS] a niche” in the financial

planning market. Id. at 12.

      Cose testified that financial planning consultants like Miller coach CPA

firms and help them learn how to teach the firms’ clients about financial

planning. Id. at 13. Cose stated that HKFS uses “client development

specialists” who meet with CPA firms, discuss particular clients with the firms,

and then work to persuade the CPA firms’ clients to become clients of HKFS.

Id. at 19. According to Cose, those individuals allow financial planning

consultants, like Miller, to focus on “taking care of existing clients and making

sure the CPA is growing and developing relationships.” Id. at 19-20.

      Cose stated that HKFS views CPAs as clients. Id. at 20. He testified that

internally at HKFS, while CPAs are sometimes referred to as CPA affiliates,

“they are clients.” Id. at 20-21. HKFS shares revenue with CPA firms based on

the value of the accounts that convert from being clients of the CPAs to being



                                        3
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 4 of 29 PageID #: 1390




HKFS’s clients. Id. at 22. HKFS charges its clients a fee for asset management.

Id. at 23. Throughout his testimony, Cose generally referred to CPAs as “CPAs”

or “CPA firms” and referred to the CPA firms’ clients, who might later become

HKFS’s clients, as “clients” or “CPA clients.” See id. at 6-179.

      During her testimony, Miller referred to “CPA firms” and “clients” as

separate entities. See id. at 193 (“I brought clients with, but not CPA firms.”).

She also testified that her role in building relationships with CPA firms was

separate from her role developing relationships with end clients. Id. at 196.

Miller stated that until 2018, when she became a non-equity partner of HKFS,

her compensation was tied to how many end clients and how much revenue

from those clients she brought in, not her relationships with CPA firms. Id.

Nonetheless, she stated that having a trusted relationship with CPA firms was

an important part of her role because it led to the CPA firms introducing end

clients to Miller and HKFS. Id. at 197-98. The majority of Miller’s book of

business while at HKFS came from clients of CPA firms with whom Miller

worked. Id. at 197. Miller testified that while she worked at HKFS, her offices

were located inside two different CPA firms. Id. at 202.

      HKFS introduced as evidence at the hearing the position description for

Vice President, Financial Planning Consultant—Miller’s role when she left

HKFS. Docket 39 at 27-29; Docket 50 at 199-200. The description’s summary

states:

      The Financial Planning Consultant (FPC) will serve as an account
      manager and as a relationship manager for CPAs affiliated with
      HKFS. The FPC will also act as liaison between HKFS and CPA



                                         4
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 5 of 29 PageID #: 1391




      clients to facilitate successful financial service practices for all HKFS
      clients, thus procuring business for HKFS, including gathering
      assets and selling insurance.

Docket 39 at 27. The description also states that the FPC will develop financial

services business “for CPA client firms,” “[t]rain CPAs,” “[d]evelop plans with

CPAs,” “attend meetings with clients and CPAs,” “[d]evelop Investment Policy

Statement with CPAs and clients,” “[e]nsure CPAs provide timely and accurate

follow-up with clients,” “[p]rovide reports to clients, CPAs and HKFS,” and

“provide financial plans and products to prospects and existing clients.” Id.

II.   Miller’s Contact with HKFS Clients and HKFS CPA Firms after
      Leaving HKFS

      Miller terminated her employment with HKFS on September 4, 2020.

Docket 6 ¶ 29. The parties dispute the level of contact Miller had with several

specific HKFS clients following her departure from HKFS. See Docket 52 at 7-

17; Docket 53 at 3-9, 20-23; Docket 57 at 8-12; Docket 58 at 1-6. The facts

relating to each client at issue are as follows:

      A.     DeAnn Morgan CPA Firm

      Miller testified during the hearing that she called DeAnn Morgan, a CPA

with whom she worked while she was employed by HKFS, to let Morgan know

that Miller departed from HKFS. Docket 50-1 at 18. Miller stated that she

contacted Morgan on September 4, 2020, as a professional courtesy. Id. Miller

was not, according to her testimony, trying to “persuade” Morgan or “get [her]

to come with [her].” Id. Miller stated that Morgan decided “[a]lmost

immediately” that she wanted to maintain her relationship with Miller. Id.




                                         5
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 6 of 29 PageID #: 1392




Miller testified that she told Morgan that she could ask someone from Mariner

to contact Morgan to share more information about Mariner. Id. at 39-40. She

testified that she then asked Jim Siemonsma, a former HKFS employee who

moved to Mariner in 2018, to contact Morgan. Id. at 40. Miller stated that she

did not contact Morgan, or any of the CPAs she notified of her departure from

HKFS, in order to try to continue a relationship with them at Mariner or to

have access to their clients. Id. at 19.

      B.     Casey Peterson CPA Firm

      Miller testified that she called Kevin Eggebraaten, an employee of the

Casey Peterson CPA firm, to tell him she had resigned from HKFS. Docket 50-1

at 38. Miller stated that Eggebraaten asked her why she left HKFS, but that

she did not remember if she told Eggebraaten why she left. Id. at 38-39. She

testified that he was very upset when he learned she resigned from HKFS. Id. at

38. Miller told Eggebraaten during the same conversation that she was going to

work for Mariner. Id. at 39. Miller also testified that she told Eggebraaten that

she could have someone from Mariner reach out to him to tell him more about

Mariner, but that she could not talk to him about Mariner. Id. at 39. She then

told Siemonsma that while she thought Eggebraaton had questions, it was not

a good idea for Siemonsma to contact him because she did not believe that

Eggebraaten or others at Casey Peterson CPA firm wanted someone from

Mariner to reach out. Id. at 41. Rather, she suggested that Siemonsma leave a

message for Eggebraaten over the weekend so that Eggebraaeten could choose

whether to call him back. Id.



                                           6
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 7 of 29 PageID #: 1393




      C.    End Clients Stan and Jody Wolfe

      Stan and Jody Wolfe were clients managed by Miller at HKFS. See Docket

50 at 218. On September 5, 2020, the day after Miller left HKFS, DeAnn

Morgan forwarded an email from Jody Wolfe, at the email address

alphawolfe@vcn.com, to Miller’s HKFS email address. Docket 39 at 32. The

email from Wolfe to Morgan stated: “We just got the email regarding Cara. Do

you have any time to talk over the weekend[?] If you are tied up that is fine[.]

[W]e can always talk next week as well[.]” Id. Morgan forwarded the email to

Miller’s HKFS email address with a message that stated: “We will need to call

Stan tmoro [sic] as well.” Id. “Stan” refers to Stan Wolfe, Jody Wolfe’s husband.

See Docket 50 at 218. Cose testified that he was unsure whether the Jody

Wolfe’s email mention of an “email regarding Cara” referred to an email from

HKFS about Miller or an email from Miller to the Wolfes. Id. at 97.

      D.    End Client Rex Brown

      Rex Brown is a former HKFS client who moved his account to Mariner

after Miller began employment with Mariner. Docket 50-1 at 70. Miller testified

that she called Brown shortly after resigning from HKFS. Id. According to

Miller, she told Brown “some reasons” why she left HKFS, but only after he

stated that he wanted to transfer his account to Mariner. Id. at 71. Miller

testified that she gave him the name of “Mariner Wealth Advisors,” but no other

information. Id. at 72. Miller testified that her notes of the conversation

indicated that Brown told her that regardless of where Miller chose to work,

Brown would move his accounts with her because he trusted her to “pick a



                                         7
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 8 of 29 PageID #: 1394




good place.” Id. at 73. Miller testified that she did not give Brown any

information about Mariner or about the reasons she was unhappy with

Blucora’s acquisition of HKFS. Id. at 74. When pressed, Miller stated that

Brown may have asked for information about why she left HKFS, but that she

could not remember. Id. She testified that she did not ask or urge Brown to

transfer his account to Mariner. Id. at 103.

      HKFS introduced as evidence at the hearing an email dated September

22, 2020, from Tom Jasiak, an employee of the Casey Peterson CPA firm, to

Eggebraaten and Molly Nelson, an HKFS employee. Docket 39 at 44. The email

stated that Jasiak had spoken to Brown and that Brown had decided to move

his investments with Miller to Mariner. Id. The email states that Brown

informed Jesiak that Miller “called him two or three weeks ago” to “inform him

she would be leaving” HKFS. Id.

      E.    End Client Jo Hoffman

      In a September 11, 2020 voicemail, Jo Hoffman, a HKFS client as of the

hearing, left a voicemail for Eggebraaten stating that she received his message

the previous day. Docket 38 at 40; Docket 39 at 46. The voicemail stated that

Hoffman did not “know what [Eggebraaten] want[ed] to talk to [her] about,” but

that she had decided to “stay with [Miller], whatever company she’s going with.”

Docket 38 at 40. On September 21, 2020, Hoffman left a second voicemail for

Eggebraaten. Docket 38 at 41; Docket 39 at 47. In that voicemail, Hoffman

stated that “Cara called [her] to set up a meeting about . . . this new company

that she’s with.” Docket 38 at 41. Hoffman stated that the “gist of the



                                        8
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 9 of 29 PageID #: 1395




conversation” between her and Miller was that they were going to have a

meeting. Id.

      Miller testified that she contacted Hoffman to inform her that she no

longer worked at HKFS. Docket 50-1 at 60. Hoffman then told Miller that she

would like to move her account to the firm where Miller was going to work. Id.

According to Miller, Miller and Hoffman discussed the process of how to

transfer Hoffman’s account. Id. Miller then contacted Hoffman to set up an

appointment. Id. At the time of the hearing, Miller and Hoffman had not yet

met to discuss moving Hoffman’s account to Mariner. Id.

      F.       Other Clients and CPA Firms

      HKFS alleges that Miller contacted Tom Dosen, an employee of Wipfli

Bauerly, a former CPA firm of HKFS. Docket 50 at 169-70. HKFS agrees that

while Wipfli Bauerly is no longer an HKFS client, it is because they are starting

their own internal wealth advisory practice, not because Miller solicited them to

Mariner. Id. at 156.

      Miller testified that she did not ask any HKFS clients to move their

business to Mariner. Docket 50-1 at 105. Miller testified that “[m]ost clients”

who reached out to her after she left HKFS told her that they had been

contacted by HKFS to notify them that Miller had left HKFS. Docket 50 at 214.

She also called some clients to tell them that she had resigned from HKFS. Id.

at 215. She provided some clients with her contact information. Id. at 217.

Miller testified that she is currently doing business with some of the same




                                        9
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 10 of 29 PageID #: 1396




clients with whom she did business while she was employed at HKFS. Id. at

181.

III.   The Ancillary Agreement

       On July 25, 2016, while Miller was still employed by HKFS, Miller and

HKFS entered into an Agreement Ancillary to Employment. Docket 6 ¶ 15; see

Docket 10-3. The Ancillary Agreement contains two anti-piracy covenants.

Docket 10-3 ¶ 2. In the first covenant, Miller agrees to not solicit or accept

business from HKFS for a two-year period following the end of her employment

by HKFS:

       Notwithstanding and in addition to the above, during [Miller]’s
       employment and for a period of two years after [she] ceases to be
       employed by [HKFS], [Miller] shall not, directly or indirectly, solicit,
       accept or divert business from, provide, or attempt to convert to
       other methods of using, the same or similar products or services
       provided by [HKFS], any client, account or location of [HKFS] with
       which [Miller] has had any contact as a result of [her] employment
       either before or after [July 25, 2016] by [HKFS], including clients
       with respect to whom [Miller] performed professional services prior
       to [her] employment with [HKFS].

Id. ¶ 2(a). The second covenant restricts Miller from soliciting other HKFS

employees for employment for a two-year period after she ceases to be

employed by HKFS. Id. ¶ 2(b).

       The Ancillary Agreement also contains a limitation on Miller’s disclosure

of HKFS’s confidential information:

       [Miller] covenants and agrees that [she] will not, at any time during
       or following the term of [her] employment, directly or indirectly,
       divulge or disclose for any purpose whatsoever any “confidential
       information” that has been obtained by or disclosed to [her] as a
       result of [her] employment either before or after [July 25, 2016] by
       [HKFS]. For purposes of this paragraph, “confidential information”
       is such information that has a special and unique nature and value


                                         10
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 11 of 29 PageID #: 1397




      to [HKFS], including but not be limited to, information relating to
      such matters as [HKFS]’s trade secrets, systems, procedures,
      manuals, confidential reports, the identity of past or present
      customers and clients of [HKFS], pricing practices for [HKFS]’s
      services, marketing and sales practices of HKFS, financial
      information relative to [HKFS], and any other information which
      could prove beneficial in enabling a competitor to compete with
      [HKFS], and all other information related to [HKFS]’s Business.

      [Miller] agrees and covenants that all client lists, client records or
      data, memoranda, notes, records, papers or other documents and
      all copies thereof relating to [HKFS]’s operations and business,
      whether prepared by [Miller] or not, and all objects associated
      therewith, including, but not limited to, access keys, program
      printouts, customer lists, customer records or data, procedures,
      agreements, software programs, forms, documents and objects
      concerning any procedures or services produced, provided,
      developed or considered by [HKFS], are the sole and exclusive
      property of [HKFS]. [Miller] shall not, except for [HKFS] use, copy or
      duplicate any of the aforementioned items, nor remove them from
      [HKFS]’s facilities, nor use any information concerning them, except
      for [HKFS]’s benefit, either during the term of this Agreement or
      thereafter. [Miller] expressly agrees to deliver all of the
      aforementioned items in [her] possession to [HKFS] on termination
      of this Agreement, or at any other time on [HKFS]’s request, together
      with [Miller]’s written certification of compliance.

Id. ¶ 1.

      The Ancillary Agreement states that “[t]he construction and

interpretation of this Agreement shall at all times and in all respects be

governed by the laws of the state of Iowa.” Id. ¶ 9. It also states that the

obligations under the Ancillary Agreement survive termination of Miller’s

employment or termination of the Ancillary Agreement: “Any termination of

[Miller]’s employment or this Agreement will not terminate or otherwise affect

the enforceability of the obligations of [Miller] hereunder.” Id. Finally, the

agreement states that it “supersedes all prior discussions and agreements

between [HKFS] and [Miller] with respect to the subject matter hereof.” Id.


                                         11
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 12 of 29 PageID #: 1398




      The Ancillary Agreement does not contain a definition of the term

“client.” See id. at 1-4. The Employment Agreement, executed by Miller and

HKFS before the Ancillary Agreement, contains a definition of “client” in its

non-solicitation provision. Docket 10-1 ¶ 9(a). It states: “ ‘Client’ includes any

person, including but not limited to, an individual, corporation, partnership or

other entity with whom [HKFS] or any of [HKFS’s] soliciting agents or

employees have done business within one year prior to [Miller’s] termination.”

Id.

                               LEGAL STANDARD

      “A preliminary injunction is an extraordinary remedy and the burden of

establishing the propriety of an injunction is on the movant.” Roudachevski v.

All-Am. Care Ctrs., Inc., 648 F.3d 701, 705 (8th Cir. 2011) (citing Watkins, Inc.

v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003)). To determine whether preliminary

relief such as a preliminary injunction or a temporary restraining order is

appropriate, the court considers the following factors: “ ‘(1) the threat of

irreparable harm to the movant; (2) the state of the balance between this harm

and the injury that granting the injunction will inflict on [the nonmovant]; (3)

the probability that [the] movant will succeed on the merits; and (4) the public

interest.’ ” Mgmt. Registry, Inc. v. A.W. Cos., Inc., 920 F.3d 1181, 1183 (8th Cir.

2019) (alterations in original) (quoting Dataphase Sys., Inc. v. C L Sys., Inc.,

640 F.2d 109, 113 (8th Cir. 1981)). The Dataphase test for preliminary

injunctive relief is a flexible analysis. Hubbard Feeds, Inc. v. Animal Feed

Supplement, Inc., 182 F.3d 598, 601 (8th Cir. 1999). Thus, when weighing



                                         12
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 13 of 29 PageID #: 1399




these factors, “no single factor is in itself dispositive[.]” Calvin Klein Cosmetics

Corp. v. Parfums de Coeur, Ltd., 824 F.2d 665, 667 (8th Cir. 1987). “[A]ll of the

factors must be considered to determine” whether the balance weighs toward

granting the injunction. Id.

                                   DISCUSSION

I.    The Probability of HKFS’s Success on the Merits of its Claim that
      Miller Breached the Ancillary Agreement’s Non-Solicitation
      Provision

      The first Dataphase factor focuses on the probability that the movant will

succeed on the merits. “Success on the merits has been referred to as the most

important of the four factors.” Roudachevski, 648 F.3d at 706. Probability of

success on the merits in this context means that the moving party must show

that it has “a ‘fair chance of prevailing’ ” on the merits. Kroupa v. Nielsen, 731

F.3d 813, 818 (8th Cir. 2013) (quoting Planned Parenthood Minn., N.D., S.D. v.

Rounds, 530 F.3d 724, 732 (8th Cir. 2008)). A “fair chance of prevailing” does

not necessarily mean a greater than fifty percent likelihood of prevailing on the

merits of the claim. Planned Parenthood, 530 F.3d at 731-32. And a court

determining a party’s likelihood of prevailing on the merits does not decide

whether the party will actually win. Glenwood Bridge, Inc. v. City of

Minneapolis, 940 F.2d 367, 371 (8th Cir. 1991). Thus, “[a]t the early stage of

a preliminary injunction motion, the speculative nature of this particular

inquiry militates against any wooden or mathematical application of the

test.” United Indus. Corp. v. Clorox Co., 140 F.3d 1175, 1179 (8th Cir. 1998).




                                         13
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 14 of 29 PageID #: 1400




      A federal court sitting in diversity applies state substantive and federal

procedural law. Gasperini v. Ctr. for Human., Inc., 518 U.S. 415, 427 (1996).

Questions of contract interpretation are substantive law questions. See, e.g.,

Gosiger, Inc. v. Elliott Aviation, Inc., 2015 WL 11070982 (S.D. Iowa Mar. 17,

2015). Thus, the court applies South Dakota state law when interpreting the

covenant not to compete. Under South Dakota law, a court honors contractual

choice of law provisions unless they contravene South Dakota public policy.

Dunes Hosp., LLC v. Country Kitchen Int’l, Inc., 623 N.W.2d 484, 488 (S.D.

2001). The Employment Agreement and Ancillary Agreement each contain an

Iowa choice of law clause. Docket 10-1 ¶ 13; Docket 10-3 ¶ 9. Because

application of Iowa law to the contracts does not contravene South Dakota

public policy, the court applies Iowa law to the contracts.

      A.    Whether the Non-Solicitation Provision Restricts Miller from
            Doing Business with HKFS’s CPA Partners

      The primary goal of contract interpretation is to “determine the parties’

intentions at the time they executed the contract.” Walsh v. Nelson, 622 N.W.2d

499, 503 (Iowa 2001). “The clearest evidence of intent comes from the language

of the [agreement] itself . . . .” Gosiger, Inc., 2015 WL 11070982 (citing Walsh,

622 N.W.2d at 503). When a contract is not ambiguous, it must be enforced as

written. Spilman v. Bd. of Dir. of Davis Cnty. Cmty. Sch. Dist., 253 N.W.2d 593,

596 (Iowa 1977). If an ambiguity is identified, the court must choose among

possible meanings. Walsh, 622 N.W.2d at 503. Such a determination should be

made “in the light of all the relevant evidence of the situation and relations of




                                        14
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 15 of 29 PageID #: 1401




the parties, the subject matter of the transaction, preliminary negotiations and

statements made therein, usages of trade, and the course of dealing between

the parties.” Id. (quoting Restatement (Second) of Contracts § 202 cmt. b (Am.

Law Inst. 1981)).

      The Ancillary Agreement states only that Miller may not solicit “clients”

with whom she had contact as a result of her employment with HKFS. Docket

10-3 ¶ 2(a). The parties dispute whether CPA firm partners of HKFS are HKFS’s

“clients” under the non-solicitation agreement. Docket 52 at 6-7; Docket 53 at

13-18; Docket 57 at 4-7. Both HKFS and Miller acknowledge that CPA firms

are an important part of HKFS’s business model and that Miller’s role at HKFS

involved both end clients and CPAs. See Docket 50 at 19-20, 196. Thus,

whether the Ancillary Agreement refers to both CPA firms and end clients, or

whether the agreement refers to only end clients, is ambiguous.

      The court turns to “relevant evidence of the situation and relation of the

parties” to determine the meaning of the term “client.” Walsh, 622 N.W.2d at

503 (quoting Restatement (Second) of Contracts § 202 cmt. b). HKFS

introduced the position description for Miller’s position within HKFS during the

hearing. Docket 39 at 27-39. That document mentions both “clients” and “CPA

firms” numerous times. Id. The description notes that the financial planning

consultant will service business “for CPA client firms,” “[t]rain CPAs,” “[d]evelop

plans with CPAs,” “attend meetings with clients and CPAs,” “[d]evelop

Investment Policy Statement with CPAs and clients,” “[e]nsure CPAs provide

timely and accurate follow-up with clients,” “[p]rovide reports to clients, CPAs



                                        15
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 16 of 29 PageID #: 1402




and HKFS,” and “provide financial plans and products to prospects and

existing clients.” Id. at 27. The description states that the FPC will primarily

serve as a relationship manager for “CPAs affiliated with HKFS” and “act as a

liason between HKFS and CPA clients.” Id.

      The text of the position description shows that HKFS referred to CPA

firms as “CPAs,” or on one occasion as “CPA client firms.” The description does

not support an assertion that HKFS routinely used the term “client” to describe

both end clients and CPA firms. The description’s use of the phrase “CPAs

affiliated with HKFS” in describing CPAs’ relationships with HKFS also

suggests that HKFS considers CPA firms to be affiliates or partners—not

clients.

      The Employment Agreement between the parties offers additional

evidence about what the parties understood “client” to mean. There, Miller’s

duties are described as including meeting with “clients of [HKFS]” and being a

support role for “clients of any Financial Service Providers (accountants or

accounting firms, insurance agents or firms, financial planners and other

Financial Service Providers).” Docket 10-1 ¶ 5. The Employment Agreement

also contains its own non-solicitation agreement that states Miller may not

solicit “clients or prospective clients” of HKFS. Id. ¶ 9(a). “Client” is defined as

“any person, including but not limited to, an individual, corporation,

partnership or other entity with whom [HKFS] or any of [HKFS’s] soliciting

agents or employees have done business within one year prior to [Miller’s]

termination.” Id. ¶ 9(b).



                                         16
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 17 of 29 PageID #: 1403




      These two different uses of the term “client”—the first, differentiating

between “clients” and “accountants or accounting firms” with whom HKFS

works, and the second, defining “client” broadly as “any person . . . with whom

[HKFS] . . . [has] done business”—contradict one another. The Employment

Agreement thus does not offer meaningful insight into how the term “client”

was actually understood by the parties.

      Finally, the court looks to Cose and Miller’s testimony during the hearing

as evidence of how the parties understood the term “client.” Cose stated that

HKFS views CPAs as clients. Id. at 20. He testified that internally at HKFS,

while CPAs are sometimes referred to as CPA affiliates, “they are clients.” Id. at

20-21. HKFS shares revenue with CPA firms based on the business brought to

HKFS from the CPA firms’ clients. Id. at 22. HKFS charges its own clients a fee

for asset management. Id. at 23. Throughout his testimony, Cose referred to

CPAs as “CPAs” or “CPA firms” and referred to the CPA firms’ clients, who

might later become HKFS’s clients, as “clients” or “CPA clients.” Id. at 6-179.

      Cose’s testimony shows that while CPA firms are an integral part of

HKFS’s business model, they are not its clients. HKFS does not collect money

from CPAs in exchange for a service, as it does with its clients. HKFS partners

with CPAs for access to the CPAs’ clients and shares revenue with the CPAs

based on the value of the CPA clients’ accounts if they become HKFS clients.

While Cose asserts CPAs are clients, his own testimony does not support that

conclusion.




                                        17
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 18 of 29 PageID #: 1404




      During her testimony, Miller referred to “CPA firms” and “clients” as

separate entities. See id. at 193 (“I brought clients with, but not CPA firms.”).

She also testified that her role in building relationships with CPA firms was

separate from her role developing relationships with end clients. Id. at 196.

Miller stated that until 2018, when she became a non-equity partner of HKFS,

her compensation was tied to how many end clients and revenue from those

clients she brought in, not her relationships with CPA firms. Id. Miller’s

testimony is consistent with Cose’s. While CPA firms and their clients are both

crucial pieces of HKFS’s business model, Miller did not specifically testify that

HKFS employees never use the term “client” to refer to CPA firms.

      HKFS did not show that they are likely to succeed on the merits of

showing that CPA firms are “clients” under the meaning of the Ancillary

Agreement. The position description and testimony of the parties likely show

that “clients” refers to end clients of HKFS, not CPA firm affiliates. Thus, the

court considers the non-solicitation agreement in the Ancillary Agreement only

as it applies to end clients of HKFS, and not to CPA firms with whom HKFS

partners.

      B.    Whether the Ancillary Agreement’s Non-Solicitation Provision
            Prohibits Miller from Accepting Business from HKFS’s Clients
            and is Enforceable against Miller

      Under Iowa law, courts will generally “enforce a noncompetitive provision

in an employment contract if the covenant is reasonably necessary for the

protection of the employer’s business and is not unreasonably restrictive of the

employee’s rights nor prejudicial to the public interest.” Curtis 1000, Inc. v.



                                        18
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 19 of 29 PageID #: 1405




Youngblade, 878 F. Supp. 1224, 1257-58 (N.D. Iowa 1995) (quoting Iowa Glass

Depot, Inc. v. Jindrich, 338 N.W.2d 376, 381 (Iowa 1983)). “This two-part

enforceability test is in essence a reasonableness standard which requires the

court to maintain a proper balance between the interests of the employer and

the employee.” Moore Bus. Forms, Inc. v. Wilson, 953 F. Supp. 1056, 1064 (N.D.

Iowa 1996).

      The reasonableness of the necessity to enforce a covenant to protect
      an employer’s legitimate business interest depends on a variety of
      factors, including an employee’s close proximity to customers and
      access to peculiar knowledge gained through employment that
      provides a means to pirate the customer, the nature of the business
      to be protected and the occupation restrained, the employees’ access
      to information peculiar to the employer’s business, the opportunity
      to take some part of the employer’s goodwill, the reasonable
      expectation that some of the employer’s customers will follow the
      employee to the new employment, and general matters of basic
      fairness.

Id.

      “Iowa courts routinely find reasonable” restrictions that “prohibit[] sales

to customers that [employees] dealt with during their last year” with the

company seeking to enforce the covenant. Id. (citing Curtis 1000, 878 F.Supp.

at 1269 (citing Iowa appellate courts’ interpretations of Iowa law)); see also

Farm Bureau Serv. Co. of Maynard v. Kohls, 203 N.W.2d 209, 212 (Iowa 1972)

(restricting former employee’s activity competitive to the employer for two years

in the six townships where the former employee had actually worked for the

employer); Orkin Exterminating Co. v. Burnett, 146 N.W.2d 320, 327 (Iowa 1966)

(restricting former employee from “engaging directly or indirectly in the same or

similar or competitive line of business” or from “in any way, directly or



                                        19
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 20 of 29 PageID #: 1406




indirectly, taking away any of the company’s business or customers” in any

area where the employee worked for the employer, for a period of three years

after employment ended).

      The Ancillary Agreement’s non-solicitation provision restricts Miller, for

two years after her employment, from soliciting, accepting, or diverting any

client or account of HKFS with whom Miller has had any contact as a result of

her employment. Docket 10-3 ¶ 2(a). HKFS presented evidence that the non-

solicitation provision is “reasonable” considering its interests and Miller’s

interest. First, HKFS showed that Miller had extensive access to information

exclusive to HKFS’s business. Cose testified that HKFS uses proprietary

strategies for attracting and maintaining the clients of CPA firms as HKFS

clients. Docket 50 at 11. Miller had access to HKFS’s customer relationship

management system, which would have given her detailed information about

HKFS’s clients. Id. at 16-17. That information would be of great value to

HKFS’s competitors and would give those competitors an unfair advantage in

the marketplace.

      Furthermore, Miller’s role as a close contact for her clients on behalf of

HKFS makes it more reasonable for HKFS to subsequently restrict her ability to

do business with them after she departs. Miller maintained relationships with

clients as she sold services and products HKFS developed. She used tools and

strategies HKFS provided to her to develop those relationships. And Miller’s

personal familiarity with the clients she serviced on behalf of HKFS gives her

an unfair advantage in maintaining those clients’ business on behalf of another



                                        20
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 21 of 29 PageID #: 1407




company. Thus, it is not unreasonable that Miller be restricted from doing

business with those clients for a defined period after leaving HKFS.

      Miller relies on Farm Bureau Life Ins. Co. v. Dolly, 910 N.W.2d 196, 200

(S.D. 2018) for her assertion that South Dakota law does not permit restrictive

covenants that prohibit acceptance of business. Docket 18 at 15-16. The court

determined that Iowa law applies to the contract, and thus, does not consider

Dolly, a South Dakota case, as binding law. Dolly is, however, instructive in

determining whether a prohibition on accepting business contravenes South

Dakota public policy.

      In Dolly, the defendant was a captive insurance agent—“an independent

contractor limited to selling insurance and financial products produced or

approved by Farm Bureau.” 910 N.W.2d at 197. The defendant violated an

employment contract with Farm Bureau that restricted him from “sell[ing] nor

solicit[ing], directly or indirectly, or initiat[ing] replacements or exchanges of

any insurance or annuity product, with respect to any policyholder of [the

plaintiff-employer]” for 18 months following his employment, within any

counties he serviced while employed. Id. The court found that the restriction on

the insurance agent accepting business from his former clients was an

unreasonable restraint. Id.

      Miller’s reliance on Dolly is misplaced. There, the court relied on SDCL

§ 53-9-12, a provision of state law specifically governing contracts between an

insurance company and a captive agent. Id. at 199. The court analyzed the

meaning of the word “solicit” based on an insurance-specific provision of South



                                         21
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 22 of 29 PageID #: 1408




Dakota law. Id. at 200. The court concluded that restricting only the

solicitation of business, and not its acceptance, “balances the interests of an

insurance company with the consumer’s interest in deciding whether he or she

would rather purchase a new policy from a familiar agent or renew a familiar

policy with a new agent.” Id. at 200-01.

      Miller does not point to, and the court cannot identify, any extension of

the Dolly holding beyond the insurance company-captive agent context. Nor is

there a reason to extend the holding here. Miller, unlike the defendant-agent in

Dolly, was an employee of HKFS who managed accounts and solicited

customers on behalf of HKFS. HKFS provided Miller resources and proprietary

information under the agreement so that she could carry out her role as an

employee and non-equity partner at HKFS. Miller was given access to HKFS’s

clients and was entrusted to grow relationships with them. In Dolly, on the

other hand, the captive agent sold products of the insurance company on his

own behalf as an independent contractor. Thus, the court declines to find that

Dolly requires a finding that the restrictive covenant at issue violates South

Dakota public policy.

      The non-solicitation covenant in the Agreement Ancillary, however, is

broader than those upheld under Iowa law. In Moore Business Forms, the

court, citing Iowa law, granted a preliminary injunction to a plaintiff-employer

who sought to enforce a restrictive covenant against two defendant-employees.

953 F. Supp. at 1059. The restriction forbade the defendants from accepting

sales from customers with whom the defendants dealt during their last year



                                       22
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 23 of 29 PageID #: 1409




with the employer for two years following termination of their employment. Id.

at 1065. The Farm Bureau Service Co. court narrowed the original restrictive

covenant, which initially applied to the entire sales territory of the company, to

only the six townships where the employee worked while employed. 203 N.W.2d

at 210. In Orkin, the covenant before the court restricted the employee from

working with any client only in the geographic area where he worked while

employed. 146 N.W.2d at 327. Unlike those restrictions, the Agreement

Ancillary prohibits Miller from conducting any business with “any client” with

whom Miller “has had any contact as a result of [her] employment” at any time

before or after the execution of the Ancillary Agreement. Docket 10-3 ¶ 2(a).

      HKFS does not point to, nor can the court identify, any instance of an

Iowa court upholding a restrictive covenant where the employee is prohibited

from doing business with any entity in any jurisdiction with whom the

employee had any contact at any time during the employee’s employment.

Further, HKFS’s interest in preventing unfair competition is diminished if

Miller were to do business with an individual she had contact with at HKFS

years before her departure. It less likely she would remember proprietary

information relating to that person and that person would be less likely to have

a heightened sense of trust toward Miller. When a restrictive covenant imposes

overly stringent restraints, Iowa law favors partial enforcement to the extent

reasonably necessary to protect the employer’s legitimate interests. Ehlers v.

Iowa Warehouse Co., 188 N.W.2d 368, 371 (Iowa 1971). Thus, the court limits

enforcement of the non-solicitation agreement to prohibiting Miller from



                                        23
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 24 of 29 PageID #: 1410




directly or indirectly soliciting, accepting, or diverting business from any client

of HKFS with whom she had contact within one year prior to her departure

from HKFS.

      B.     Whether HKFS is Likely to Succeed on the Merits of its Claim
             that Miller Violated the Non-Solicitation Provision

      HKFS claims that when Miller signed the Ancillary Agreement, she

agreed to not accept or solicit business from HKFS clients for two years

following the termination of her employment. As discussed above, the Ancillary

Agreement constitutes an enforceable promise between Miller and HKFS that

Miller would not solicit or accept business from HKFS.

      HKFS introduced at least some evidence that Miller reached out to HKFS

clients to solicit their business after she left HKFS. HKFS introduced a

voicemail from Hoffman, an HKFS client, who stated that Miller had called her

to set up a meeting. In that voicemail, Hoffman stated that “Cara called [her] to

set up a meeting about . . . this new company that she’s with.” Docket 38 at

41.

      HKFS also showed evidence that Miller intended to solicit the Wolfe

clients. An email from Morgan to Miller stated: “We will need to call Stan

[Wolfe] tmoro [sic] as well.” Docket 39 at 32. This suggests that whether or not

Miller reached out to Wolfe initially, Miller and Morgan planned to later reach

out to Stan Wolfe. Miller did not provide an alternate explanation for why she

would need to reach out to Wolfe after he already knew of her departure from

HKFS other than to provide information to solicit him to Mariner.




                                        24
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 25 of 29 PageID #: 1411




      HKFS also introduced evidence suggesting Miller solicited and accepted

business from Brown. Rex Brown is a former HKFS client who moved his

account to Mariner after Miller began employment with Mariner. Docket 50-1

at 70. Miller testified that she called Brown shortly after resigning from HKFS.

Id. According to Miller, she told Brown “some reasons” that she left HKFS, but

only after he stated that he wanted to transfer his account to Mariner. Id. at

71. Miller testified that she gave him the name of “Mariner Wealth Advisors,”

but no other information. Id. at 72. Miller testified that her notes of the

conversation indicated that Brown told her that regardless of where Miller

chose to work, Brown would move his accounts with her because he trusted

her to “pick a good place.” Id. at 73. Miller testified that she did not give Brown

any information about Mariner or about the reasons she was unhappy with

Blucora’s acquisition of HKFS. Id. at 74. But Miller also stated that Brown may

have asked for information about why she left HKFS, but that she could not

remember. Id. She testified that she did not ask or urge Brown to transfer his

account to Mariner. Id. at 103. Regardless of whether Miller solicited Brown, it

is likely that she accepted his business in violation of the non-solicitation

agreement. HKFS has shown a fair chance of prevailing on the merits of its

claim that Miller breached the non-solicitation agreement in the Agreement

Ancillary when she solicited and accepted business from former HKFS clients.

II.   Threat of Irreparable Harm

      The second Dataphase factor is that the movant must show that it is

“likely to suffer irreparable harm in the absence of preliminary relief[.]” Winter



                                        25
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 26 of 29 PageID #: 1412




v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). A movant’s failure to

demonstrate irreparable harm is sufficient to deny a motion for preliminary

injunction. Grasso Enters., LLC v. Express Scripts, Inc., 809 F.3d 1033, 1040

(8th Cir. 2016) (citing Watkins Inc., 346 F.3d at 844). “The possibility that

adequate compensatory or other corrective relief will be available at a later

date, in the ordinary course of litigation, weighs heavily against a claim of

irreparable harm.” Sampson v. Murray, 415 U.S. 61, 90 (1974) (internal

quotation omitted). “Irreparable harm occurs when a party has no adequate

remedy at law, typically because its injuries cannot be fully compensated

through an award of damages.” Gen. Motors Corp. v. Harry Brown’s, LLC, 563

F.3d 312, 319 (8th Cir. 2009).

      “Loss of intangible assets such as reputation and goodwill can constitute

irreparable injury.” United Healthcare Ins. Co. v. AdvancePCS, 316 F.3d 737,

741 (8th Cir. 2002); see also Rogers Grp., Inc. v. City of Fayetteville, 629 F.3d

784, 789-90 (8th Cir. 2010) (“We have previously held that a district court did

not err when finding that a loss of goodwill among customers was sufficient to

establish a threat of irreparable harm.”); General Mills, Inc. v. Kellogg Co., 824

F.2d 622, 625 (8th Cir. 1987) (finding irreparable harm where “intangible

assets such as reputation and goodwill” are at risk).

      Here, HKFS has alleged that it has suffered and will likely continue to

suffer harm to its goodwill and reputation as a result of Miller’s solicitation and

acceptance of business. As discussed in the court’s first order granting

preliminary injunction, numerous clients and at least one CPA firm have



                                        26
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 27 of 29 PageID #: 1413




already moved their relationships from HKFS to Mariner. The CPA firms are not

likely to have the same goodwill toward HKFS and are not likely to refer their

clients to HKFS if Miller continues to solicit clients and accept business from

HKFS. Thus, HKFS showed it is likely to suffer a loss of goodwill sufficient to

establish irreparable injury under the Dataphase factors.

III.   Balance of the Hardships

       The third Dataphase factor for obtaining a preliminary injunction

requires movants to establish that their irreparable harm is greater than the

hardship that a preliminary injunction would cause the opposing party. Sturgis

Area Chamber of Commerce v. Sturgis Rally & Races, Inc., 99 F. Supp. 2d 1090,

1101 (D.S.D. 2000).

       Any harm that Miller or Mariner might face is the result of Miller’s

breach of the contract with HKFS. See Perfetti Van Melle USA v. Midwest

Processing, LLC, 135 F. Supp. 3d 1015, 1020 (D.S.D. 2015) (finding that a

defendant’s harm was minor when it only deprived the defendants of “further

profit that they [were] not entitled to make[.]”). Thus, the harms to HKFS in the

absence of a preliminary injunction outweigh those Miller and Mariner stand to

suffer if the injunction is issued.

IV.    Public Interest

       The public interest is the final Dataphase factor the court must balance

in determining whether a preliminary injunction should be issued. Here, the

public interest weighs in favor of protecting proprietary information and trade

secrets and enforcing legal non-solicitation agreements. Iowa and South



                                        27
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 28 of 29 PageID #: 1414




Dakota law authorizes non-solicitation agreements like the one between HKFS

and Miller. Thus, public policy favors granting the injunction here.

V.    Bond

      The Federal Rules of Civil Procedure require that a “court may issue a

preliminary injunction or a temporary restraining order only if the movant gives

security in an amount that the court considers proper to pay the costs and

damages sustained by any party found to have been wrongfully enjoined or

restrained.” Fed. R. Civ. P. 65(c). HKFS posted a preliminary injunction bond

following the court’s previous preliminary injunction order (Docket 44). Docket

51. The court does not order additional bond.

                                  CONCLUSION

      HKFS showed that it is likely to prevail on the merits of its claim that

Miller violated the non-solicitation agreement. The non-solicitation agreement

is valid under Iowa and South Dakota law and prohibits both the acceptance

and solicitation of HKFS clients. The agreement is overly broad, and thus, the

court limits its application to only clients of HKFS with whom Miller had

contact within a year prior to termination of her employment. Also, HKFS did

not show that the agreement applies to CPAs as well as end clients. Thus, it is

      ORDERED that Miller is enjoined from taking action of any character

that results in violation of the non-solicitation provisions in the Ancillary

Agreements as modified in the above order. Miller shall not, directly or

indirectly, solicit, accept, or divert business from, provide or attempt to convert

to other methods of using, the same or similar products or services provided by



                                        28
Case 5:20-cv-05056-KES Document 59 Filed 11/13/20 Page 29 of 29 PageID #: 1415




HKFS, any end client of HKFS with which Miller had any contact as a result of

her employment with HKFS within the last year of her employment.

      Dated November 13, 2020.


                                    BY THE COURT:


                                    /s/ Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE




                                     29
